                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


JONATHAN SANDERS                                                                   PLAINTIFF

v.                            Case No: 3:18-cv-00160 KGB-PSH

TANNER HILL, et al.                                                             DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia Harris (Dkt. No. 5). Plaintiff Jonathan Sanders has not filed an

objection to the Proposed Findings and Recommendation, and the time for filing objections has

passed. The Court adopts the Proposed Findings and Recommendation as the Court’s findings in

all respects (Dkt. No. 5). Accordingly, the Court dismisses without prejudice Mr. Sanders’

complaint and amended complaint (Dkt. Nos. 1, 4).

       It is so ordered this 18th day of February, 2020.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
